



Confidential






EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into as of August 18, 2018,
by and between THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation, with
its principal office located at 700 Canal Street, Third Floor, Stamford, CT
06902, its successors and assigns (hereinafter collectively referred to as the
“Company”), LOGISTICARE SOLUTIONS, LLC, a Delaware limited liability company
with its principal office located at 1275 Peachtree Street NE, 6th Floor,
Atlanta, Georgia 30309 (“LogistiCare”), a wholly owned subsidiary of the
Company, and Kevin M. Dotts, an individual residing at [        ] (“Employee”).
BACKGROUND
WHEREAS, the parties hereto desire to memorialize the terms of Employee’s
employment with the Company and LogistiCare.
NOW, THEREFORE, in consideration of the facts, mutual promises, and covenants
set forth herein and intending to be legally bound hereby, the parties agree as
follows:
1.Employment and Term. Employee shall be employed by the Company and LogistiCare
and such employment shall have a term (the “Term”) commencing as of August 27,
2018 (the “Commencement Date”) and, if not previously terminated in accordance
with the terms of this Agreement, ending on December 31, 2020. The parties may
agree in writing to extend the Term, subject to the consent requirements of
Section 9(g). Employee’s employment may continue following the Term, but only on
an at-will basis unless otherwise agreed by the parties in writing in accordance
with Section 9(g). Employee’s employment shall be subject in all respects to the
terms and conditions set forth in this Agreement, as well as to all of the
policies and rules of the Company and LogistiCare that are binding on their
respective executive employees generally.


2.Office and Duties.


(a)Position. Subject to Section 9(g), during the Term, Employee shall serve as
Chief Financial Officer (“CFO”) of the Company and shall report directly to the
Chief Executive Officer of the Company (the “CEO”), and be subject to the CEO’s
supervision, control and direction. In this capacity, if requested by the CEO,
Employee shall serve as an officer of LogistiCare or any of the Company’s other
Affiliates (as hereinafter defined).


(b)Duties/Reporting. In Employee’s capacity as CFO, Employee shall have such
authority, perform such duties, discharge such responsibilities and render








1

--------------------------------------------------------------------------------









such services as are designated from time to time by the CEO or the Board of
Directors of the Company (the “Board”).


(c)Diligence/Time and Attention. While employed by the Company and LogistiCare,
Employee shall render Employee’s services diligently, faithfully and to the best
of Employee’s ability, and shall devote substantially all of Employee’s working
time, energy, skill and best efforts to the performance of Employee’s duties
hereunder, in a manner that will further the business and interests of the
Company and LogistiCare.


(d)Office. During the Term, the principal place of Employee’s employment shall
be at LogistiCare’s Atlanta, GA headquarters, subject to customary business
travel on the business of the Company and LogistiCare.


(e)Other Activities. While employed by the Company and LogistiCare, Employee
shall not be engaged in any business activity which, in the reasonable judgment
of the CEO or the Board, conflicts with Employee’s duties hereunder, whether or
not such activity is in breach of Section 7 or pursued for pecuniary advantage.


3.Compensation.


(a)Base Salary. In consideration of the services rendered by Employee to the
Company and LogistiCare during the Term, Employee shall receive an annual base
salary of no less than Four Hundred Thousand Dollars ($400,000) (“Base Salary”),
payable in equal periodic installments in accordance with LogistiCare’s regular
payroll practices in effect from time to time.


(b)Bonus Plans / Incentive Compensation Programs.


(i)Annual Bonus. During the Term, Employee shall be eligible to be paid a
short-term annual bonus (the “Bonus”) equal to seventy-five percent (75%) of his
Base Salary upon achievement of one hundred percent (100%) of the performance
targets established by the Board’s Compensation Committee for each applicable
performance period.
For the 2018 fiscal year, Employee shall be eligible to receive a bonus of up to
$100,000 upon the achievement of personal key performance indicators established
by the Board’s Compensation Committee. Notwithstanding anything to the contrary
in this Agreement, Employee’s Bonus for 2018 shall be no less than Fifty
Thousand Dollars ($50,000).
The actual amount of any Bonus paid to the Employee for any year shall be
determined in the good faith discretion of the Board’s Compensation Committee
based on its assessment of the actual performance against the goals






2

--------------------------------------------------------------------------------











and conditions established for the year and, based on that assessment, no bonus
may be paid at all. Unless otherwise specified in respect of a Bonus, the Bonus
shall be paid, net of any required withholdings, no later than June 30 of the
year following the year to which the Bonus relates. Employee’s rights to receive
the Bonus in any year shall be contingent upon being employed by the Company and
LogistiCare on the date that payment of the Bonus is due, except as otherwise
expressly provided in this Agreement.
(ii)Initial LTI Grant. The Company will grant Employee, as of the Commencement
Date, 24,865 options to acquire shares of Company common stock, with the
exercise price of each option equal to the closing price of a share of the
Company’s common stock on Nasdaq on the grant date, and all options
cliff-vesting, subject to Employee’s continued employment, on October 31, 2020,
and expiring on December 31, 2021.


(iii)Future LTI Grants. Beginning in calendar year 2019, for each year during
the Term, Employee shall be eligible to participate in a long-term incentive
program in which other senior executives (including the CEO) of the Company
and/or LogistiCare participate at such time during the Term, under the terms and
conditions approved by the Board’s Compensation Committee.


(c)Benefits. During the Term, Employee shall be entitled to participate in all
fringe benefits, if any, as may be in effect from time to time that are
generally available to the Company’s and LogistiCare’s similarly-situated
executive officers, and such other fringe benefits as the Board’s Compensation
Committee shall deem appropriate, subject to eligibility requirements thereof
(collectively, the “Benefits”).


(d)Vacation. During the Term, Employee shall be entitled to the number of paid
vacation days in each calendar year as determined by the Board’s Compensation
Committee from time to time for the Company’s and LogistiCare’s senior executive
officers. Vacation days which are not used during any calendar year may not be
accrued or carried over to the next year, nor shall Employee be entitled to
compensation for unused vacation days at any time.


(e)Business Expenses. During Employee’s employment, the Company or LogistiCare
shall pay or reimburse Employee for all reasonable expenses incurred or paid by
Employee in the performance of Employee’s duties hereunder and to the extent
consistent with the applicable policies of the Company and LogistiCare as in
effect from time to time (including, in some cases, the requirement that certain
expenses must be approved in advance), upon timely presentation of expense
statements or vouchers and such other information as the Company or LogistiCare,
as the case may be, shall reasonably require and in accordance with the
generally applicable policies and practices of the Company; provided that the
Company or LogistiCare may, at any time,




3

--------------------------------------------------------------------------------















further limit, or eliminate, Employee’s right to incur such expenses. Any
reimbursement due hereunder shall be paid within ninety (90) days after Employee
submits the necessary documentation for reimbursement in accordance with the
generally applicable policies and practices of the Company and LogistiCare.


(f)Withholding. All payments made pursuant to this Agreement shall be subject to
such withholding and other taxes and amounts as the Company and LogistiCare may
determine in their sole discretion to be required by any applicable law or order
or rule of any governmental agency or court.


4.Representations of Employee. Employee represents to the Company and its
LogistiCare that: (a) he has provided to the Company a copy of all contracts to
which he is a party containing restrictive covenants and to the best of his
knowledge after reasonable inquiry there are no restrictions, agreements or
understandings whatsoever to which Employee is a party that would prevent or
impede, or make unlawful, Employee’s execution of this Agreement or Employee’s
employment with the Company or LogistiCare, or to carry out Employee’s duties as
an employee hereunder or otherwise on behalf of the Company or LogistiCare;
(b) Employee’s execution of this Agreement and Employee’s employment shall not
constitute a breach of any contract, agreement or understanding, oral or
written, to which Employee is a party, or by which Employee is bound, based on
the Business of the Company as in effect on the date hereof or any other
business that is anticipated to commence to the extent Employee was informed of
such business as of the date hereof; and (c) Employee is of full capacity, free
and able to execute this Agreement and to enter into this Agreement. Employee
also represents to the Company and LogistiCare that there is no pending or, to
Employee’s knowledge, threatened litigation, proceeding or investigation,
whether governmental or otherwise, involving Employee with respect to
allegations of sexual harassment, sexual misconduct or other misconduct and
there have been no reported complaints accusing Employee of sexual harassment or
sexual misconduct and there has been no settlement of, or payment arising out of
or related to, any litigation with respect to sexual harassment or sexual
misconduct by Employee.


5.Termination. This Agreement and Employee’s employment shall continue during
the Term and thereafter until terminated as provided herein. Upon termination of
this Agreement and Employee’s employment, Employee shall be deemed to have
simultaneously resigned from any officer, director or other position in which he
is serving on behalf of the Company, LogistiCare or any other Affiliate. The
Company shall be entitled to terminate Employee’s employment on behalf of
LogistiCare.


(a)Termination by the Company and LogistiCare for Cause. The Company and
LogistiCare shall have the right, during the Term and thereafter, to terminate
this Agreement and Employee’s employment at any time for “Cause”, effective
immediately or as of a date specified by the Company in a notice of termination.
For




4

--------------------------------------------------------------------------------













purposes of this Agreement, the term “Cause” shall mean the following as
reasonably determined solely by the Company:


(i)Employee commits fraud or theft against the Company or any of its
subsidiaries (including LogistiCare), affiliates, joint ventures and related
organizations, including any entity managed by the Company (collectively
referred to as “Affiliates”), or is indicted, convicted of, or pleads guilty or
nolo contendere to, either a felony, or to any crime involving fraud or moral
turpitude;


(ii)In carrying out Employee’s duties hereunder, Employee engages in conduct
that constitutes gross neglect or willful misconduct and that results, in either
case, in material financial or reputational harm to the Company or its
Affiliates;


(iii)Employee is found or held by any governmental agency or any court or
judicial body to be in violation of any federal, state or local law relating to
the administration or provision of healthcare services, or is the subject of a
regulatory order or ruling which provides that he is not permitted to be
employed or provide services to the Company or LogistiCare or is generally
prohibited from the administration or provision of healthcare services;


(iv)(A) Employee materially breaches any provision of this Agreement (including
but not limited to the restrictive covenants contained in Section 7) or (B)
breaches any fiduciary duty or duty of loyalty owed to the Company, LogistiCare
or any other Affiliate or the Company’s shareholders;


(v)Employee engages in any wrongful conduct which does or which is reasonably
likely to bring the Company, LogistiCare or any other Affiliate into public
disgrace or embarrassment, or which is reasonably likely to cause one or more of
its customers or clients to cease doing business with, or materially reduce the
amount of business with, the Company, LogistiCare or any other Affiliate;


(vi)Employee repeatedly neglects or refuses to perform Employee’s duties or
responsibilities as directed in writing by the CEO, the Board, or any committee
established by the Board, or violates any express written direction of any
lawful rule, regulation or policy established by the Company, LogistiCare, the
Board, or any committee established by the Board or the CEO; or


(vii)Employee commits any act or omission resulting in or intended to result in
direct material personal gain to Employee at the expense of the Company,
LogistiCare or any other Affiliate, or the customers of the Company, LogistiCare
or any other Affiliate.




5

--------------------------------------------------------------------------------









Following written notice from the Company or the Board of grounds constituting
“Cause”, Employee shall be provided a single ten (10) business-day period to
cure any single instance of conduct or breach set forth in clause (iv)(A) or
(vi), to the extent then curable. If timely cured, the instance of conduct or
breach shall not constitute Cause hereunder.
The determination as to whether “Cause” has occurred shall be made by the Board.
(b)Termination upon Death/Termination upon Disability of Employee. Employee’s
employment will terminate upon Employee’s death. The Company and LogistiCare
shall have the right to terminate this Agreement and Employee’s employment at
any time upon the Disability of Employee (as determined by the Company in its
sole discretion). The term, “Disability”, as used herein, means any physical or
mental illness, disability or incapacity which prevents Employee from performing
the essential functions of Employee’s duties hereunder, with or without
reasonable accommodations, for a period of not less than one hundred fifty
(150) consecutive days or for an aggregate of one hundred eighty (180) days
during any period of twelve (12) consecutive months. Periods where Employee can
perform the essential functions of Employee’s job with a reasonable
accommodation shall not be included in the determination of a Disability
hereunder. During any period of Disability, and to the maximum extent allowed by
law, Employee agrees to submit to reasonable medical examinations upon the
reasonable request, and at the expense, of the Company and LogistiCare, and
agrees to release sufficient information to allow the Company and LogistiCare to
make informed decisions about whether or not a Disability exists.


(c)Termination Without Cause. The Company and LogistiCare shall have the right,
during the Term and thereafter, to terminate this Agreement and Employee’s
employment at any time without Cause and/or without the occurrence of Employee’s
death or Disability by giving written notice which shall be effective on the
date specified in such notice of termination.


(d)Termination by Employee. If Employee shall desire to terminate Employee’s
employment for any reason, whether or not during the Term and whether or not for
Good Reason, Employee shall first give the Company or LogistiCare not less than
sixty (60) days prior written notice of termination (it being understood that
Employee’s resignation from the Company or LogistiCare shall be deemed
resignation from both of them); provided that if Employee gives notice of Good
Reason, which is subsequently cured within the prescribed cure period, such
notice shall not constitute notice of termination. Upon a termination of
Employee’s employment with the Company and LogistiCare under this Section 5(d),
the effective date of termination shall be the date set forth in Employee’s
resignation notice (assuming such date is in compliance with the notice
provisions of this Section 5(d)) or an earlier date as determined by the Company
after the Company’s receipt of such notice, in its sole discretion, but not
earlier than the




6

--------------------------------------------------------------------------------















date on which the Company learned of Employee’s decision to terminate Employee’s
employment.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following that is not cured within thirty (30) days of Employee’s written
notice that the occurrence constitutes Good Reason: (i) a material reduction of
Employee’s position, duties, or responsibilities with the Company and
LogistiCare, (ii) a reduction of Employee’s Base Salary provided in section 3(a)
of this Agreement, other than a reduction which is generally applicable to all
executives of the Company and LogistiCare, (iii) a material breach by the
Company or LogistiCare of this Agreement; or (iv) requiring Employee to move or
relocate Employee’s primary place of employment more than 75 miles from
LogistiCare’s current office at 1275 Peachtree Street, Atlanta, GA 30309;
provided that (A) any resignation for Good Reason must be made within sixty
(60) days of the occurrence set forth in (i) - (iv) above and (B) any
resignation by Employee while the Company or LogistiCare has “Cause” for
termination of Employee shall be considered to be a resignation without Good
Reason. The Employee shall not have the right to terminate his employment for
Good Reason unless the Employee actually terminates employment within ninety
(90) days following receipt of, and in accordance with, the Employee’s written
notice. Notwithstanding the foregoing, in no event shall the mere occurrence of
a Change in Control, the Company ceasing to be a publicly traded company or
LogistiCare merging or consolidating with the Company, including in respect of
any changes in duties or responsibilities resulting directly from such change,
be deemed to constitute “Good Reason”.
(e)Notice of Termination. Any termination, except for death,
pursuant to this Section 5 shall be communicated by a Notice of Termination. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate those specific termination provisions in this
Agreement relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provisions so indicated. The Notice of Termination shall
also set forth that Employee’s employment is terminated and be delivered in
accordance with the terms of this Agreement.


(f)Survival of Certain Provisions. Notwithstanding anything to the contrary set
forth herein, Sections 7, 8 and 9 shall survive the end of the Term and/or the
termination of Employee’s employment for any reason, and shall remain in full
force and effect thereafter.


6.Payments Upon Termination, Including Termination Following a Change in
Control.


(a)Termination Without Cause or Resignation by Employee for Good Reason During
the Term. If, during the Term, the Company or LogistiCare terminate Employee’s
employment other than for Cause and other than as a result of Employee’s


7

--------------------------------------------------------------------------------

















death or Disability, or Employee terminates employment for Good Reason, Employee
shall be entitled to receive (i) any Bonus (if earned under the relevant
performance criteria) relating to a fiscal year which was completed before the
effectiveness of such termination (payable as set forth in Section 3(b)), (ii)
an amount equal to the Bonus earned under the relevant performance criteria for
the full fiscal year in which Employee’s employment is terminated multiplied by
the quotient of (A) the number of days that have elapsed in such fiscal year on
or prior to the date of termination divided by (B) three hundred sixty-five
(365), and (iii) twelve (12) months of the Employee’s Base Salary in effect as
of the date of effectiveness of such termination, payable in periodic payments
which correspond to LogistiCare’s regular payroll periods; provided that any
payments set out in clauses (i), (ii), and (iii) shall be net of appropriate tax
and other withholdings. Notwithstanding the foregoing, Employee’s rights to
receive payments of such Bonus or Base Salary shall be conditioned on
(I) Employee’s execution and delivery to the Company, within thirty (30) days
following termination of employment, of a general release of all claims relating
to Employee’s employment and termination from employment (the “General Release”)
in a form provided by the Company (which General Release shall not affect any
rights Employee may have under COBRA, or any claims for indemnification as an
officer, director, or employee of the Company or LogistiCare, or any rights
under any then outstanding stock or other equity options or under any vested
award previously issued to Employee by the Company under any Company benefit
plan), (II) Employee not revoking such General Release during the seven (7) day
period following its execution, and (III) Employee not being in breach of the
restrictive covenants at Section 7 of this Agreement. Employee understands that
if all of the conditions set forth in the preceding sentence are not met,
Employee shall not be entitled to a Bonus or any payments of Base Salary
relating to periods of time following the effective date of the termination of
Employee’s employment under this Section 6(a) or otherwise. Employee further
understands that any amounts otherwise payable to Employee within thirty
(30) days after termination of employment shall be paid as soon as practicable
thereafter, subject to satisfaction of the conditions designated above. Except
for the payments set forth in this Section 6(a), neither the Company nor
LogistiCare shall have any further obligations for payment or benefits to
Employee in respect of his employment or under this Agreement. For the avoidance
of doubt, Employee shall not be entitled to any payments or benefits under this
Section 6(a) in the event of non-renewal of this Agreement, including any
termination of his employment upon or following such non-renewal.


(b)Termination for Cause; Resignation by Employee Without Good Reason. In the
event (i) during the Term, Employee’s employment is terminated by the Company
and LogistiCare for Cause or Employee terminates Employee’s employment without
Good Reason, or (ii) following the Term, Employee’s employment is terminated by
the Company and LogistiCare with or without Cause or Employee terminates
Employee’s employment for or without Good Reason, all of Employee’s rights to
Base Salary, Benefits and Bonus, if any, shall immediately terminate as of the
date of such


8

--------------------------------------------------------------------------------



















termination, except that Employee shall be entitled to any earned and unpaid
portion of Employee’s Base Salary and accrued Benefits up to the effective date
of termination, less all deductions or offsets for amounts owed by Employee to
the Company, LogistiCare or any other Affiliate. In such an event, neither the
Company nor LogistiCare shall have any further obligations to Employee under
this Agreement. Without limiting the foregoing, in such an event, Employee shall
not be entitled to any Bonus, prorated or otherwise.


(c)Termination Due to Death or Disability. In the event Employee’s employment is
terminated at any time, whether or not during the Term, due to Employee’s death
or Disability, all of Employee’s rights to Employee’s Base Salary, Benefits
(except to the extent that any Benefits are expressly available following
termination of employment) and Bonus, if any, shall immediately terminate as of
the effective date of such termination, except that Employee (or, in the event
that Employee’s employment is terminated due to Employee’s death, Employee’s
heirs, personal representatives or estate) shall be entitled to any earned and
unpaid portion of Employee’s Base Salary, any Bonus (if earned under the
relevant performance criteria) relating to a fiscal year which was completed
before Employee’s death or Disability and an amount equal to the Bonus earned
under the relevant performance criteria for the full fiscal year in which
Employee’s employment is terminated multiplied by the quotient of (i) the number
of days that have elapsed in such fiscal year on or prior to the date of
termination divided by (ii) three hundred sixty-five (365), and accrued Benefits
up to the date of termination, in each case less all deductions or offsets for
amounts owed by Employee to the Company, LogistiCare or any other Affiliate.
Neither the Company nor LogistiCare shall have any further obligations to
Employee under this Agreement.


(d)Payment Upon Change in Control. Notwithstanding any other provision in this
Agreement to the contrary, if a Change in Control (as defined in the Company’s
2006 Long-Term Incentive Plan) shall occur during the Term, and after such
Change in Control but prior to the end of the Term, the Company and LogistiCare
terminate Employee’s employment without Cause or Employee terminates Employee’s
employment for Good Reason, Employee shall be entitled to (i) the amounts
specified in Section 6(a) payable, however, in a lump sum payment, immediately
upon the effective date of his termination of employment, and (ii) a pro-rata
portion of the average Bonus previously paid to Employee during the Term (such
payments shall be net of appropriate tax and other withholdings, and are
referred to collectively as the “Change in Control Payments”); provided that for
purposes of determining the amount due under clause (ii), the Bonus for 2018
will be equal to the full amount which would have been earned under the relevant
performance criteria were Employee employed for the full fiscal year. A Change
in Control will have no other effect on this Agreement, which will remain in
full force and effect.






9

--------------------------------------------------------------------------------















(e)280G. Notwithstanding anything to the contrary contained in this Agreement or
any other agreement between Employee and the Company, LogistiCare or any other
Affiliate, if any payment or benefit Employee would receive from the Company,
LogistiCare or any of other Affiliate, whether pursuant to this Agreement or
otherwise, would constitute a “parachute payment” (a “Parachute Payment”) under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), then
if reducing the amount of such payment or benefit, in whole or in part, would
result, after taking into account all applicable federal, state and local
employment taxes, income taxes and any excise tax that are, and that would
otherwise have been, payable, in Employee’s receipt of a greater net after-tax
amount than Employee would otherwise have received on a net-after basis had the
payment or benefit been made in full, then such payment or benefit shall be
reduced to the amount (the “Reduced Amount”) that results in Employee receiving
the greatest net-after tax amount from such payment or benefit, notwithstanding
that all or some portion of the payment or benefit may be subject to the excise
tax. If any payment or benefit is to be reduced to the Reduced Amount, any
reduction therein shall occur in the following order: (A) cash payments shall be
reduced first and in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such excise
tax will be the first cash payment to be reduced; (B) accelerated vesting of
stock options and other equity awards shall be cancelled/reduced next and in the
reverse order of the date of grant for such stock awards; and (C) employee
benefits shall be reduced last and in reverse chronological order.


(f)Recognition. Employee recognizes and accepts that neither the Company nor
LogistiCare shall, in any case, be responsible for any additional amount,
severance pay, termination pay, severance obligation or other payments or
damages whatsoever arising from the termination of Employee’s employment, above
and beyond those specifically provided for herein.


7.Restrictive Covenants.


(a)Business of the Company. The term “Business of the Company”, as used in this
Section 7, shall mean the provision and/or brokering by the Company or its
Affiliates of network management services to governmental agencies and provider
networks, non-emergency medical transportation, mobility management services,
health risk assessments, and any other business in which the Company or its
Affiliates have been or have taken active steps toward engaging in during
Employee’s employment with the Company, LogistiCare or any other Affiliate.


(b)Non-Competition. During Employee’s employment with the Company, LogistiCare
or any of other Affiliate and, during the twelve (12) month period after the
termination of Employee’s employment for any reason, Employee will not, in any
capacity (including, but not limited to, owner, partner, member shareholder,
consultant, advisor, financier, agent, employee, officer, director, manager or
otherwise), directly or indirectly, for Employee’s own account or for the
benefit of any natural


10

--------------------------------------------------------------------------------















person, corporation, partnership, trust, estate, joint venture, sole
proprietorship, association, cooperative or other entity (any of the foregoing,
a “Person”), establish, engage in, finance, advise, work for, or be connected
with, except as an employee of the Company, LogistiCare or any other Affiliate,
any business in competition with the Business of the Company if such business
competes with the Business of the Company or any business in which the entities
referenced in the “Business of the Company” definition are preparing to conduct
business or have conducted business during Employee’s employment with the
Company, LogistiCare or any of other Affiliate.


(c)Non-Solicitation/Non-Piracy. During Employee’s employment with the Company,
LogistiCare or any other Affiliate and for a period of two (2) years following a
termination of Employee’s employment for any reason, Employee will not, directly
or indirectly, for Employee’s own account or for the benefit of any Person or
entity:


(i)solicit, service, supply or sell to, contact, or aid in the solicitation,
servicing, supplying or selling to any Person or entity which is or was a
customer, active prospective customer, client, prospective client, contractor,
subcontractor or supplier of the Company or any of its Affiliates with whom
Employee had business contact or about whom Employee learned or developed
confidential information within three (3) years prior to Employee’s termination
of employment (“Company Customers/Clients”), for the purpose of (A) selling
services or goods in competition with the Business of the Company; (B) inducing
Company Customers/Clients to cancel, transfer or cease doing business in whole
or in part with the Company or its Affiliates or (C) inducing Company
Customers/Clients to do business with any Person in competition with the
Business of the Company; or


(ii)solicit, aid in solicitation of, induce, contact for the purpose of,
encourage or in any way cause any employee of the Company or its Affiliates to
leave the employ of the Company or its Affiliates, hire any such person or
otherwise interfere with such employee’s relationship with the Company or its
Affiliates, except that general advertisements and internet or similar postings
not directed to any employees of the Company or its Affiliates and hiring any
employees who respond to such advertisements or postings shall not be deemed to
be breaches of the foregoing covenant.


(d)Non-Disclosure. Other than in furtherance of the business of the Company or
its Affiliates or as required by judicial process or law, in the ordinary course
in Employee’s capacity as an employee hereunder, Employee will not, at any time,
except in accordance with the Company’s and LogistiCare’s policies and
procedures relating to confidential information, directly or indirectly,
disclose, communicate or divulge to any Person, or use for the benefit of any
Person, any secret, confidential or proprietary knowledge or information
relating to the Company or its Affiliates, including, but not


11

--------------------------------------------------------------------------------















limited to, customer and client lists, customer and client accounts and
information, patient information, prospective client, customer, contractor,
subcontractor and supplier lists, proposals and information, services,
techniques, methods of operation, pricing, costs, sales, sales strategies or
methods, marketing, marketing strategies or methods, products, product
development, research, know-how, trade secrets, inventions, policies, financial
information, financial condition, business strategies or plans or other
information of the Company or its Affiliates, which is not generally available
to the public. Upon the expiration or termination of Employee’s employment with
the Company and LogistiCare or on sooner written request of the Company or
LogistiCare, Employee shall immediately deliver to the Company all memoranda,
books, papers, letters and other data (whether in written form or computer
stored), and all copies of same, which were made by Employee or came into
Employee’s possession or under Employee’s control at any time prior to the
expiration or termination of Employee’s employment, and which in any way relate
to the business, assets or properties of the Company or any of its Affiliates as
conducted or as planned to be conducted by the Company or its Affiliates, and
shall identify to the Company and cooperate with the Company’s directions in
removing any electronic copies of such information from any non-Company digital
storage devices, computers, cloud and email storage and other similar
repositories that Employee uses.
Notwithstanding anything in this Agreement to the contrary, this Agreement
(including this Section 7(d) and Section 7(f) hereof) does not prohibit Employee
from providing truthful testimony or accurate information in connection with any
investigation being conducted into the business or operations of the Company or
its Affiliates by any government agency or other regulator that is responsible
for enforcing a law on behalf of the government or otherwise providing
information to the appropriate government regulatory agency or body regarding
conduct or action undertaken or omitted to be taken by the Company or its
Affiliate that Employee reasonably believes is illegal or in material
non-compliance with any financial disclosure or other regulatory requirement
applicable to the Company or its Affiliates.
Employee is hereby notified in accordance with the Federal Defend Trade Secrets
Act that Employee will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or if the disclosure of a trade
secret is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Employee files a lawsuit for retaliation against
the Company or its Affiliate for reporting a suspected violation of law,
Employee may disclose the Company’s or its Affiliates’ trade secrets to his
attorney and use the trade secret information in the court proceeding if
Employee files any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order.


12

--------------------------------------------------------------------------------











(e)Intellectual Property. Employee will promptly communicate to the Company all
inventions, improvements, works of authorship, know-how, trade secrets,
software, designs, techniques, concepts, methods and ideas, other technical
information, marketing strategies and other ideas, innovations and creations
(i) pertaining to the actual or reasonably anticipated Business of the Company
or (ii) which were conceived, developed or reduced to practice using the time,
confidential or proprietary information, or resources of the Company or its
Affiliates, in each case conceived, developed or reduced to practice by Employee
alone or with others, at any time (during or after business hours) while
Employee is employed by the Company or LogistiCare (the “Works”). Employee
acknowledges that the Works will be the exclusive property of the applicable
member or members of the Company or its Affiliates. Any Works that constitute
copyrightable subject matter will be considered a “work made for hire” as that
term is defined in the United States Copyright Act. To the extent that any Work
does not fully qualify as a work made for hire, Employee hereby irrevocably
assigns to the applicable member or members of the Company or its Affiliates in
perpetuity, all worldwide right, title and interest therein, including all
intellectual property embodied therein and any related registrations and
applications, common law rights and the right to sue for past, present or future
infringement thereof and collect and retain any damages in connection therewith.
Employee understands and intends that this requirement extends to Works not
currently in existence. During and after the Term, Employee will sign any
documents and perform any actions requested by any member of the Company or its
Affiliates to acquire, transfer, maintain, perfect, exploit and enforce the
Works. Employee also hereby irrevocably transfers and assigns to the applicable
member or members of the Company or its Affiliates, and waives and agrees never
to assert during or after the term of this Agreement, any and all moral or other
rights Employee may have to claim authorship of a Work, to object to or prevent
any modification of any Work, to control the publication or dissemination of any
Work and any similar rights in any country in the world.


(f)Non-Disparagement. Employee will not at any time publish or communicate
disparaging or derogatory statements or opinions about the Company or its
Affiliates, including but not limited to, disparaging or derogatory statements
or opinions about the Company’s or its Affiliates’ management, products or
services to any third party, including on social media sites. For the avoidance
of doubt, it shall not be a breach of this Section 7(f) for Employee to testify
truthfully in any judicial or administrative proceeding or to make statements or
allegations in legal filings that are based on Employee’s reasonable belief and
are not made in bad faith.


(g)Enforcement. Employee acknowledges that the covenants and agreements of this
Section 7 (the “Covenants”) herein are of a special and unique character, which
gives them peculiar value, the loss of which cannot be reasonably or adequately
compensated for in an action at law. Employee further acknowledges that any
breach or threat of breach by Employee of any of the Covenants will result in
irreparable


13

--------------------------------------------------------------------------------

















injury to the Company and its Affiliates for which money damages could not be
adequate to compensate the Company and its Affiliates. Therefore, in the event
of any such breach or threatened breach, each of the Company and LogistiCare
shall be entitled, in addition to all other rights and remedies which the
Company or LogistiCare may have at law or in equity, to seek an injunction and
other equitable relief in aid of arbitration issued by any competent court
enjoining and restraining Employee and/or all other Persons involved therein
from committing a breach or continuing such breach. The remedies granted to the
Company and LogistiCare in this Agreement are cumulative and are in addition to
remedies otherwise available to the Company and LogistiCare at law or in equity.
The Covenants are independent of any other provision of this Agreement, and the
existence of any claim or cause of action which Employee or any such other
Person may have against the Company or LogistiCare shall not constitute a
defense or bar to the enforcement of any of the Covenants. If the Company is
obliged to resort to litigation to enforce any of the Covenants which has a
fixed term, then such term shall be extended for a period of time equal to the
period during which a breach of such Covenant was occurring, beginning on the
date of a final court order (without further right of appeal) holding that such
a breach occurred, or, if later, the last day of the original fixed term of such
Covenant.


(h)Acknowledgements. Employee expressly acknowledges that the Covenants are a
material part of the consideration bargained for by the Company and LogistiCare
and, without the agreement of Employee to be bound by the Covenants, the Company
and LogistiCare would not have agreed to enter into this Agreement. Employee
further acknowledges and agrees that the Business of the Company and its
services are highly competitive, and that the Covenants are reasonable and
necessary to protect the Company’s legitimate business interests. In addition,
Employee acknowledges that in the event Employee’s employment with the Company
and LogistiCare terminates, he will still be able to earn a livelihood without
violating this Agreement, and that the Covenants are material conditions to
Employee’s employment and continued employment hereunder.


(i)Scope. If any portion of any Covenant or its application is construed to be
invalid, illegal or unenforceable, then the remaining portions and their
application shall not be affected thereby, and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, geographical area or similar factor, then the
court or other trier of fact making such determination shall modify, reduce or
limit such scope, duration, area or other factor, and enforce such Covenant to
the extent it believes such factor(s) to be lawful and appropriate.


(j)Costs; Expenses in the Event of Breach. In the event that Employee breaches
or attempts to breach the Covenants, the Company and LogistiCare shall be
entitled to reimbursement from Employee for all costs and expenses associated


14

--------------------------------------------------------------------------------













with any successful action or arbitration to enforce any of the Covenants,
including but not limited to reasonable attorneys’ fees and costs of litigation.
Should the Company file an action against Employee relating to a breach of the
Covenants, and a court or arbitrator of competent jurisdiction determines that
Employee did not breach any of the Covenants, Employee shall be entitled to
reimbursement from the Company of all costs and expenses associated with
defending against such action asserting a breach, including reasonable
attorneys’ fees and costs.


8.Section 409A of the Code.


(a)Applicability of Section 409A. Amounts payable under this Agreement are
intended either to be exempt from the rules of Section 409A of the Code or to
satisfy those rules and shall be construed accordingly. Each payment in a series
of payments hereunder shall be deemed to be a separate payment for purposes of
Section 409A of the Code. Neither the Company nor its Affiliates shall be liable
to Employee with respect to any Agreement-related adverse tax consequences
arising under Section 409A or other provision of the Code.


(b)Violations of 409(A). If any provision of this Agreement contravenes any
regulations or Treasury guidance promulgated under Code Section 409A or could
cause an amount payable hereunder to be subject to the interest and penalties
under Code Section 409A, such provision of the Agreement shall be deemed
automatically modified to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Code Section 409A. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean separation from service. If the timing of Employee’s execution, delivery
and non-revocation of a General Release could impact the calendar year in which
any payment under this Agreement that is subject to Section 409A will be made,
such payment will be made in the later calendar year.


(c)Specified Employee. Notwithstanding any provisions of this Agreement to the
contrary, if Employee is a “specified employee” (as such term is defined for
purposes of Code Section 409A), no payment of amounts not exempt from Code
Section 409A shall be made under Section 6 hereof prior to the date that is six
(6) months after the date of Employee’s Separation From Service or, if earlier,
Employee’s date of death, to the extent such six (6) month delay in payment is
required to comply with Code Section 409A, and following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.






15

--------------------------------------------------------------------------------















9.Miscellaneous.


(a)Indulgences, Etc. Neither the failure, nor any delay, on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same, or of any other right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.


(b)Controlling Law; Consent to Arbitration; Service of Process.


(i)This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the State of Delaware (notwithstanding any
conflict-of-laws doctrines of such state or other jurisdiction to the contrary),
and without the aid of any canon, custom or rule of law requiring construction
against the draftsman.


(ii)Except to the extent provided for in Section 7 above (relating to injunctive
relief and other equitable remedies in aid of arbitration), the Company,
LogistiCare and Employee agree that any claim, dispute or controversy arising
under or in connection with this Agreement, or otherwise in connection with
Employee’s employment by the Company or LogistiCare or termination of Employee’s
employment (including, without limitation, any such claim, dispute or
controversy arising under any federal, state or local statute, regulation or
ordinance or any of the Company’s employee benefit plans, policies or programs)
shall be resolved solely and exclusively by binding, confidential, arbitration.
The arbitration shall be held in Atlanta, Georgia (or at such other location as
shall be mutually agreed by the parties). The arbitration shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (the “AAA”) in effect at the time of the
arbitration, except that the single arbitrator shall be selected by
alternatively striking from a list of five arbitrators supplied by the AAA. All
fees and expenses of the arbitration, including a transcript if either requests,
shall initially be borne equally by the parties (subject to any award of
attorneys’ fees and expenses made pursuant to Paragraph 7(j)), however, all
costs for the services of the arbitrator shall be borne solely by the Company.


(iii)Each party is responsible for the fees and expenses of its own attorneys,
experts, witnesses, and preparation and presentation of proofs and post-hearing
briefs (unless the party prevails on a claim for which attorneys’ fees


16

--------------------------------------------------------------------------------











are recoverable under this contract or under law). In rendering a decision, the
arbitrator shall apply all legal principles and standards that would govern if
the dispute were being heard in court. This includes the availability of all
remedies that the parties could obtain in court. In addition, all statutes of
limitation and defenses that would be applicable in court, will apply to the
arbitration proceeding. The decision of the arbitrator shall be set forth in
writing, and be binding and conclusive on all parties. Any action to enforce or
vacate the arbitrator’s award shall be governed by the Federal Arbitration Act,
if applicable, and otherwise by applicable state law. If any of the Company or
Employee improperly pursues any claim, dispute or controversy against the other
in a proceeding other than the arbitration provided for herein, the responding
party shall be entitled to dismissal or injunctive relief regarding such action
and recovery of all costs, losses and attorney’s fees related to such action.


(iv)Each of the parties hereto hereby consents to process being served in any
suit, action or proceeding of any nature, by the mailing of a copy thereof by
registered or certified first-class mail, postage prepaid, return receipt
requested, to them at their respective addresses set forth in Section 9(c)
hereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, all claims of error by reason of any such
service pursuant to the terms hereof (but does not waive any right to assert
lack of subject matter jurisdiction) and agrees that such service shall (A) be
deemed in every respect effective service of process in any such suit, action or
proceeding and (B) to the fullest extent permitted by applicable law, be taken
and held to be valid personal service.


(v)Nothing in this Section 9(b) shall affect the right of any party hereto to
serve process in any manner permitted by law or affect the right of any party to
bring proceedings against any other party in the courts of any jurisdiction or
jurisdictions in order to seek equitable relief, including injunctive relief or
to enforce an arbitration award.


(c)Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such as Federal Express, or by other messenger) or five (5) business
days following deposit in the United States mails, registered or certified mail,
postage prepaid, return receipt requested, addressed as set forth below.


(i)
If to Employee, at the address most recently contained in the Company’s records
(which Employee shall update as necessary)



(ii)If to the Company or LogistiCare:


17

--------------------------------------------------------------------------------













The Providence Service Corporation
700 Canal Street, Third Floor
Stamford, Connecticut
Attention: Chief Executive Officer
Any party may alter the addresses to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section for the giving of notice.
(d)Assignment of Agreement. The rights and obligations of both parties under
this Agreement shall inure to the benefit of and shall be binding upon their
heirs, successors and assigns. The Company and LogistiCare may assign or
otherwise transfer their respective rights and obligations under this Agreement,
including but not limited to all Covenants contained in Section 7 above, to any
successor or affiliated business or corporation whether by sale of stock, merger
(in which case the Company’s, LogistiCare’s and Employee’s rights and
obligations will be owed to or from, as the case may be, the surviving entity by
operation of law without the need for further writing), consolidation, sale of
assets or otherwise. This Agreement may not, however, be assigned by Employee to
a third party, nor may Employee delegate Employee’s duties under this Agreement.


(e)Execution in Counterparts. This Agreement may be executed in counterparts,
including by facsimile or other electronic transmission, each of which shall be
deemed to be an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.


(f)Provisions Separable. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.


(g)Entire Agreement; Amendment. This Agreement contains the entire understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings between
the parties, inducements or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing executed by both parties hereto. Notwithstanding anything
to the contrary, the Company may terminate this agreement and have no
obligations hereunder (and Employee will not be appointed to the office of CFO)
if, following the completion of a customary background check of the Employee,
the Board determines, in its sole discretion, that the


18

--------------------------------------------------------------------------------





results of such background check are not satisfactory for the Company’s CFO. In
the event of a termination of this Agreement by the Company pursuant to the
preceding sentence, this Agreement shall be void ab initio and of no force or
effect.


(h)Section Headings. The Section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.


(i)Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.


(j)Independent Review and Consultation. Employee is hereby advised to consult
with an attorney before signing this Agreement. Employee acknowledges that it is
Employee’s decision whether or not to do so.


(k)Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which entities which are provincially regulated are or may
elect to be closed, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or such holiday.
[signature page follows]
 
















19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
intending to be legally bound hereby, as of the date first above written.
THE PROVIDENCE SERVICE CORPORATION
By: /s/ R. Carter Pate                    
Name: R. Carter Pate
Title: Interim Chief Executive Officer
LOGISTICARE SOLUTIONS, LLC
By: /s/ Jeff Felton                    
Name: Jeff Felton
Title: Chief Executive Officer
KEVIN M. DOTTS
/s/ Kevin M. Dotts                    






